Citation Nr: 0316365	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  97-26 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the 
residuals of a right ankle injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran's Form DD-214 records that he had active service 
from December 1966 to March 1971, as well as an additional 
prior period of active service of one year and 19 days.  This 
matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from December 1996 and January 1997 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Okalahoma.  In April 1999, 
the Board remanded the claim for the completion of additional 
development.  Such development having been undertaken, the 
claim is now properly back before the Board for full 
appellate review.


FINDINGS OF FACT

1.  The RO has sufficiently complied with the requirements of 
the Veterans Claims Assistance Act of 2000.

2.  In a July 1994 decision, the Board declined to reopen the 
veteran's claim for entitlement to service connection for the 
residuals of a right ankle injury; the veteran was properly 
notified of this decision and did not appeal it.

3.  Evidence associated with the claims folder since the July 
1994 Board decision is neither cumulative nor redundant of 
evidence previously of record, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for entitlement to service connection for the 
residuals of a right ankle injury.

4.  Competent medical evidence of record relates the 
veteran's current residuals of a right ankle injury to his 
period of active service.


CONCLUSIONS OF LAW

1.  The July 1994 Board decision that declined to reopen the 
veteran's claim for service connection for the residuals of a 
right ankle injury is final.  38 U.S.C.A. §§ 7103, 7104(a) 
(West 2002); 38 C.F.R. § 20.1100 (2002).

2.  Evidence associated with the claims folder since the July 
1994 Board decision is new and material, and the requirements 
to reopen the claim for entitlement to service connection for 
the residuals of a right ankle injury have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159  (2002); 38 C.F.R. § 3.156(a) (2001).

3.  The residuals of a right ankle injury were incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board is satisfied that the RO has 
sufficiently met its required duties under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 114 
Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. §§ 5103, 5103A; 
see also 38 C.F.R. §§ 3.102, 3.159; Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The Board observes that there 
is a current difference of opinion as to whether the VCAA 
applies to requests to reopen claims based upon the 
submission of new and material evidence.  The Board finds 
that the RO basically met its duties to notify in this case.  
The veteran was provided adequate notice as to the evidence 
necessary to substantiate his claims, as well as the 
applicable laws and regulations, as indicated in the December 
1996 and January 1997 rating decisions, the February 1997 
statement of the case, the August 1998 and March 2003 
supplemental statements of the case, and in letters from the 
RO.  The Board also finds that the veteran was aware of which 
evidence he was to provide to VA and which evidence the RO 
would attempt to obtain on his behalf.  Further, the Board 
finds that the RO met its duty to assist by making 
satisfactory efforts to ensure that relevant evidence was 
associated with the claims file, noting that it contains the 
veteran's VA treatment and examination records, as well as 
additional documentation provided by the veteran and his 
representative.  The veteran was also given the opportunity 
to testify at a hearing on appeal, which he declined in 
writing in August 1997.  Lastly, the Board finds that as it 
has decided to reopen this claim and award a full grant of 
service connection to the veteran's benefit, any perceived 
lack of compliance with the requirements of the VCAA should 
not be considered prejudicial in this instance.

The Board acknowledges that the veteran's service medical 
records were lost by VA.  Under such circumstances, there is 
a heightened duty to search for medical information from 
alternative sources to reconstruct these records.  Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992); Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).  Accordingly, the Board in its 
April 1999 remand, directed the RO to search for relevant 
records from alternative sources, and the Board finds that 
such efforts were appropriately taken, but without success.  
The Board concludes that the RO's attempts to reconstruct 
these records, as well as attempts to obtain records from 
other sources, was thorough, and it is unlikely that further 
attempts would be more successful.  The Board will therefore 
duly consider other evidence that may serve to support the 
veteran's claim, such as lay statements.  See Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 
2 Vet. App. 619, 620 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The veteran maintains that he broke his right ankle during 
parachute jump training at the beginning of his active 
service, and was treated for this injury for six weeks 
thereafter.  Service connection for a broken right ankle was 
originally denied by the RO in a February 1984 rating 
decision, because of no credible evidence of this original 
injury.  The veteran has previously attempted to reopen this 
claim for service connection several times, without success.  
His last request to reopen this claim for service connection 
was reviewed by the Board and denied in a July 1994 decision.  
As the veteran did not appeal this decision, it subsequently 
became final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 
20.1100.

In October 1996, the veteran again requested that his claim 
be reopened.  In December 1996 and January 1997 rating 
decisions, the RO declined to reopen it, stating in part that 
the veteran had submitted new, but not material evidence.  
The veteran received notice of these decisions, and timely 
appealed his claim to the Board.
There has recently been a regulatory change regarding VA's 
definition of what constitutes "new and material 
evidence."  This change, however, applies prospectively 
to all requests to reopen that are made on or after August 
29, 2001.  See Fed. Reg. 45,620-30 (Aug. 29, 2001) [now 
codified at 38 C.F.R. § 3.156(a)].  Because the record 
indicates that the veteran filed his request to reopen his 
claim before that date, the Board finds that this 
regulatory change is not applicable here.  Accordingly, 
the Board will analyze the request to reopen under the 
former criteria for new and material evidence.  Under 
38 C.F.R. § 3.156(a) (2001), new and material evidence is 
defined as evidence not previously submitted that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant, 
and which by itself or in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

On its own determination, the Board finds that additional 
evidence submitted by the veteran in support of his pending 
claim, specifically lay statements from his family received 
by the RO in November 1996, is new and material to his claim 
for service connection.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  These lay statements support the 
occurrence of his claimed original right ankle injury during 
active service.  The Board notes that evidence of this type 
was not available at the time of prior decisions in this 
matter, and so it considers this evidence to be new.  

The Board is also of the opinion that this particular new 
evidence is material to the claim.  At the time of the 
Board's July 1994 decision, there was no competent evidence 
in the record of the veteran's original service injury.  This 
newly received evidence, however, tends to provide such 
support, and is especially relevant in light of the fact that 
the veteran's service medical records are now lost.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); Smith v. West, 12 Vet. App. 312, 
314 (1999); Justus v. Principi, 3 Vet. App. 510 (1992).  The 
Board therefore holds that this evidence is neither 
cumulative nor redundant of evidence previously of record, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  As such, the Board 
will reopen the claim for a full review on its merits.  See 
38 C.F.R. § 3.156(a). 

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110 (West 2002).  Service connection may also 
be awarded where the evidence shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has the condition.  38 C.F.R. 
§§ 3.303(b); 3.307, 3.309 (2002).  If there is no evidence of 
a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

In this case, in the absence of the veteran's service medical 
records through no fault of his own, the Board will accept 
the new, notarized, lay statements of record from his mother 
and three brothers that he contemporaneously reported a 
broken right ankle during service, sustained during his 
parachute jump training, as credible.  These statements 
reflect that the veteran wrote a letter to his mother at the 
time of his injury to report it to his mother, and that this 
letter was read at the same time by his siblings.  The Board 
acknowledges that the veteran's relatives do not aver that 
they actually witnessed his injury or its aftereffects, but 
it will still consider these statements, along with the 
veteran's own statements, as credible for the limited purpose 
of putting the evidence into a state of relative equipoise as 
to the occurrence of his original service injury.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The veteran cannot 
offer a medical opinion as to causation and etiology, but he 
can provide statements as to his complaints and observable 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Indeed, the Board can fathom no reason as to why the 
veteran's own relatives, including his mother, would not be 
truthful as to his reports at the time.     

Similarly, the Board observes that the claims folder contains 
a record of competent medical evidence of current documented 
residuals of this right ankle injury after service, most 
notably in the veteran's VA treatment records.  Specifically, 
x-ray evidence of degenerative changes in the right ankle was 
recorded by July 1992.  Further, an accompanying VA 
examination report at the time, while observing that there 
were no service medical records to confirm it, noted the 
veteran's reported history of a fracture during a service 
parachute jump, and the examiner released a diagnosis of a 
history of an old injury with a right ankle fracture, 
intermittently symptomatic with symptoms of instability.  
These findings are also confirmed in an August 1996 VA 
examination report.  In the absence of any evidence to the 
contrary, the Board will consider these VA opinions, albeit 
qualified, as credible medical evidence of a nexus between 
the veteran's original service injury and his current 
symptomatology.

Accordingly, the Board finds that there is sufficient medical 
evidence of record to support an award of service connection 
for the residuals of a right ankle injury.  Congress has 
created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
and in recognition of the aforementioned guiding principles 
and with the application of the benefit of the doubt rule, 
the Board finds that the veteran's claim should prevail.  See 
also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

New and material evidence not having been received, the 
request to reopen the claim for entitlement to service 
connection for the residuals of a right ankle injury is 
granted.

Service connection for the residuals of a right ankle injury 
is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

